Exhibit 10.16.1

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
May 1, 2008 (“Agreement Date”) is by and between Principal Financial
Group, Inc., a Delaware corporation, (together with all successors thereto
“PFGI”), Principal Financial Services, Inc., an Iowa corporation, and Principal
Life Insurance Company, an Iowa corporation (together with all successors
thereto, “Life”) (each of the foregoing referred to individually as a “Company”
or collectively as “Companies”, and Larry D. Zimpleman (“Executive”), a resident
of Iowa.  The parties previously entered into an Employment Agreement dated
June 1, 2006 (“Prior Agreement”), and have determined that the Prior Agreement
should be modified.  This Agreement shall supersede the Prior Agreement in its
entirety.

 

Article I.

 

DEFINITIONS

 

The terms set forth below have the following meanings (such meanings to be
applicable to both the singular and plural forms, except where otherwise
expressly indicated):

 

1.1           “Accrued Annual Bonus” means the amount of any Annual Bonus earned
but not yet paid with respect to any Fiscal Year ended prior to the Date of
Termination.

 

1.2           “Accrued Base Salary” means the amount of Executive’s Base Salary,
which is accrued but not yet paid as of the Date of Termination.

 

1.3           “Affiliate” means any Person that directly or indirectly controls,
is controlled by, is under common control with, a Company.  For the purposes of
this definition, the term “control” when used with respect to any Person, means
(a) the power to direct or cause the direction of management or policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, or (b) for purposes of Section 1.11 and
Article VII, the power substantially to influence the direction of strategic
management policies of such Person, and provided a Company has a direct or
indirect commercial relationship with such Person, all as determined by the
Human Resources Committee of the Board or its successor.

 

1.4           “Agreement” – see the introductory paragraph of this Agreement.

 

1.5           “Agreement Date” – see the introductory paragraph in this
Agreement.

 

1.6           “Anniversary Date” – means any annual anniversary of the Agreement
Date.

 

1.7           “Annual Bonus” – see Section 4.2.

 

1.8           “Base Salary” – see Section 4.1.

 

1.9           “Beneficiary” – see Section 9.6.

 

1.10         “Board” means the Board of Directors of PFGI unless the context
indicates otherwise.

 

1.11         “Cause” means any of the following:

 

--------------------------------------------------------------------------------


 

(a)           Executive’s conviction of, plea of guilty to, or plea of nolo
contendere to a felony or misdemeanor (other than a traffic-related felony or
misdemeanor) that involves fraud, dishonesty or moral turpitude,

 

(b)           any willful action by Executive resulting in any criminal
conviction or civil or internal Company sanction or judgment under (i) any
Federal or State workplace harassment or discrimination laws or (ii) any
internal Company workplace harassment, discrimination or other workplace policy
under which such action could be or could reasonably be expected to be grounds
for immediate termination of a member of Senior Management (other than mere
failure to meet performance goals, objectives, or measures),

 

(c)           Executive’s habitual abuse of or addiction to alcohol or
controlled substances, which interferes with the performance of Executive’s
duties,

 

(d)           Executive’s willful and intentional material breach of this
Agreement, including, but not limited to, the restrictive covenants contained in
Article VII,

 

(e)           Executive’s habitual neglect of duties (other than resulting from
Executive’s incapacity due to physical or mental illness), which results in
substantial financial detriment to any of the Companies or any Affiliate,

 

(f)            Executive’s personally engaging in such conduct that results or
is likely to result in (i) substantial damage to the reputation of any of the
Companies or any Affiliate, as a respectable business, or (ii) substantial
financial detriment (whether immediately or over time) to any of the Companies
or Affiliates,

 

(g)           Executive’s willful and intentional material misconduct in the
performance of or gross negligence of his duties under this Agreement that
results in substantial financial detriment to a Company or any Affiliate,

 

(h)           Executive’s intentional failure (including a failure caused by
gross negligence) to cause any of the Companies to comply with applicable law
and regulations material to the business of such Company which results in
substantial financial detriment to any of the Companies or any Affiliate, or

 

(i)            Executive’s willful or intentional failure to comply in all
material respects with a specific written direction of the Board that is
consistent with normal business practice and not inconsistent with this
Agreement and Executive’s responsibilities hereunder.

 

For purposes of clauses (d), (e), (f), (g) and (h) of the preceding sentence,
Cause shall not mean the mere existence or occurrence of any one or more of the
following, and for purposes of clause (i) of the preceding sentence, Cause shall
not mean the mere existence or occurrence of item (iv) below:

 

(i)            bad judgment,

 

(ii)           negligence, other than Executive’s habitual neglect of duties or
gross negligence,

 

(iii)          any act or omission that Executive believed in good faith to have
been in the interest of the Company (without intent of Executive to gain
therefrom, directly or indirectly, a profit to which he was not legally
entitled), or

 

(iv)          failure to meet performance goals, objectives or measures;

 

provided, that for purposes of clauses (c), (d), (e), (f), (g), (h) and (i), any
act or omission that is curable shall not constitute Cause unless the Company
gives Executive written notice of such act or omission that specifically refers
to this Section and, within 10 days after such notice is received by Executive,
Executive fails to cure such act or omission.  Notwithstanding anything to the
contrary herein, any act or omission of which any member of the Board who is not
a party to such act or omission has had actual knowledge for at least six months
shall not constitute “Cause” under any clause of this Section.

 

1.12         “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

2

--------------------------------------------------------------------------------


 

1.13         “Company” – see the introductory paragraph to this Agreement.

 

1.14         “Competitive Business” means as of any date any corporation or
other Person (and any branch, office or operation thereof) that engages in, or
proposes to engage in:

 

(a)           the underwriting, reinsurance, marketing or sale of (i) any form
of insurance of any kind that any of the Companies as of such date does, or has
under active consideration a proposal to, underwrite, reinsure, market or sell
(any such form of insurance, a “Company Insurance Product”) or (ii) any other
form of insurance that is marketed or sold in competition with any Company
Insurance Product, or

 

(b)           the sale of financial services which involve (i) the management,
for a fee or other remuneration, of an investment account or fund (or portions
thereof or a group of investment accounts or funds), (ii) the giving of advice,
for a fee or other remuneration, with respect to the investment and/or
reinvestment of assets or funds (or any group of assets or funds), or
(iii) financial planning services, or

 

(c)           the design, implementation and administration of employee benefit
plans, including plan documents, employee communications, reporting, disclosure,
financial advice, investment advice, and fiduciary services, or

 

(d)           any other business that as of such date is a direct and material
competitor of a Company and its Affiliates to the extent that prior to the Date
of Termination any of the Companies or its Affiliates engaged at any time within
12 months in or had under active consideration a proposal to engage in such
competitive business;

 

and that is located anywhere in the United States or anywhere outside of the
United States where such Company or its Affiliates is then engaged in, or has
under active consideration a proposal to engage in, any of such activities.

 

1.15         “Date of Termination” means the date of the receipt of the Notice
of Termination by Executive (if such Notice is given by or on behalf of PFGI) or
by PFGI (if such Notice is given by Executive), or any later date, not more than
15 days after the giving of such Notice, specified in such notice, as of which
Executive’s employment with the Companies shall be terminated; provided,
however, that:

 

(i)            if Executive’s employment is terminated by reason of death, the
Date of Termination shall be the date of Executive’s death; and

 

(ii)           if Executive’s employment is terminated by reason of Disability,
the Date of Termination shall be the 30th day after Executive’s receipt of the
physician’s certification of Disability, unless, before such date, Executive
shall have resumed the full-time performance of Executive’s duties; and

 

(iii)          if Executive terminates his employment without Good Reason, the
Date of Termination shall be the 30th day after the giving of such Notice; and

 

(iv)          if no Notice of Termination is given, the Date of Termination
shall be the last date on which Executive is employed by the Companies.

 

Notwithstanding anything else contained herein to the contrary, where
termination of employment is not a full cessation of Executive’s services for
the Companies and each other member of the same controlled group of corporations
as the Companies, for purposes of determining the timing of any payment or
distribution of compensation in accordance with this Agreement that is deferred
compensation for purposes of Section 409A and that is payable upon or in
connection with a termination of employment, the Date of Termination shall be
deemed to be the date on which Executive has incurred  a separation from
service, as defined in the regulations promulgated under Section 409A of the
Code.

 

1.16         “Disability” means a mental or physical condition which renders
Executive unable or incompetent to carry out the material job responsibilities
which such Executive held or the material duties to which Executive was assigned
at the time the disability was incurred, which has existed for at least six
months and which in the certified opinion of a physician mutually agreed upon by
PFGI and Executive (which agreement neither party shall unreasonably withhold)
is expected to be permanent or to last for an additional duration in excess of
six months.

 

3

--------------------------------------------------------------------------------


 

1.17         “Employment Period”  – see Section 3.1.

 

1.18         “Executive” – see the introductory paragraph of this Agreement.

 

1.19         “Fiscal Year” means the fiscal year used in connection with the
preparation of the consolidated financial statements of PFGI.

 

1.20         “Good Reason” means the occurrence of any one of the following
events unless Executive specifically agrees in writing that such event shall not
be Good Reason:

 

(a)           any material breach of the Agreement by any of the Companies,
including any of the following, each of which shall be deemed material:

 

(i)            any adverse change in the title,  responsibilities or authorities
of Executive;

 

(ii)           any failure of Executive to be nominated, appointed or elected
and to continue to be nominated, re-elected, or re-appointed as President and
Chief Executive Officer of PFGI without Executive’s prior written consent;

 

(iii)          any failure of Executive to be nominated and to continue to be
nominated as a member of the Board of Directors of PFGI or the Board of
Directors of Life;

 

(iv)          causing or requiring Executive to report to anyone other than the
Board of PFGI ;

 

(v)           assignment to Executive of duties materially inconsistent with his
position and duties described in this Agreement, including offices, or
responsibilities as contemplated under Section 2.1 or any other action by any of
the Companies which results in an adverse change in such position, offices,
titles or responsibilities;

 

(vi)          any reduction or failure to pay Executive’s Base Salary in
violation of Section 4.1 or his Annual Bonus in violation of Section 4.2; or

 

(vii)         any failure to grant or pay an LTIP Award or LTIP Bonus required
under Section 4.3;

 

provided that the creation, existence or appointment of a president or chief
executive officer other than Executive of any subsidiary of PFGI shall not be
deemed to be Good Reason if such other chief executive officer or president
reports, directly or indirectly, to Executive; and provided, further, that no
act or omission described in clauses (i) through (vii) of this
Section 1.20(a) shall constitute Good Reason unless Executive gives PFGI written
notice of such act or omission within 60 days of becoming aware of such act or
omission, the Company fails to cure such act or omission within 30-days after
delivery of such notice and Executive terminates his employment promptly (but
not more than 60 days) after the expiration of the Company’s opportunity to cure
any such act or omission; or

 

(b)           the failure of PFGI to assign this Agreement to its successor or
the failure of a successor of PFGI or Life to expressly assume and agree to be
bound by the Agreement; or

 

(c)           relocation of the Company’s executive offices or Executive’s own
office location to a location that is outside the United States;

 

In the event of an occurrence or omission described in this Section 1.20(b) or
(c) constituting Good Reason, Executive shall not be entitled to terminate his
employment for Good Reason unless within 3 months after Executive first obtains
actual knowledge of such an event constituting Good Reason, he notifies PFGI of
the events constituting such Good Reason and of his intention to terminate his
employment for Good Reason by a Notice of Termination.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding any provision in this Section to the contrary, no reduction in
base salary, bonus or incentive (including without limitation the LTIP) that
applies to all members of Senior Management shall constitute Good Reason
pursuant to clauses (a) (vi) or (vii) of this Section.

 

1.21         “including” means including without limitation.

 

1.22         “Life” – see introductory paragraph to this Agreement

 

1.23         “LTIP” means, the Principal Financial Group Stock Incentive Plan,
the Principal Financial Group 2005 Stock Incentive Plan and any other successor
long-term incentive plan (other than the LTPP) established by any of the
Companies or the Surviving Corporation.

 

1.24         “LTIP Award” means a grant under the LTIP.

 

1.25         “LTIP Bonus” means the amount paid or earned in respect of an LTIP
Award.

 

1.26         “LTIP Performance Period” means any performance period applicable
to an LTIP Award, as designated in accordance with the LTIP.

 

1.27         “LTPP”.  means the 1999 Long-Term Performance Plan, as may be
amended from time to time.

 

1.28         “PFGI” – see introductory paragraph to this Agreement.

 

1.29         “Notice of Termination” means a written notice of termination of
Executive’s employment given in accordance with Section 9.12 by PFGI on behalf
of the Companies, or by Executive, as the case may be, which sets forth (a) the
specific termination provision in this Agreement relied upon by the party giving
such notice, (b) in reasonable detail the specific facts and circumstances
claimed to provide a basis for such Termination of Employment, and (c) if the
Date of Termination is other than the date of receipt of such Notice of
Termination, the Date of Termination.

 

1.30         “Person” means any individual, sole proprietorship, partnership,
joint venture, limited liability company, trust, unincorporated organization,
corporation, institution, public benefit corporation, entity or government
instrumentality, division, agency, body or department.

 

1.31         “Prorata Annual Bonus” means the product of (i) the Target Annual
Bonus (provided that no effect shall be given to any reduction in such Target
Annual Bonus that would qualify as Good Reason if Executive were to terminate
his employment on account thereof) multiplied by (ii) a fraction of which the
numerator is the number of days which have elapsed in such Fiscal Year through
the Date of Termination and the denominator of which is 365.

 

1.32         “Retirement” means any Termination of Employment after Executive
reaches age 57, other than for Cause and other than for Good Reason.

 

1.33         “Senior Management” means Executive Vice President or higher-level
officers of PFGI in the United States.

 

1.34         “Target Annual Bonus” – see Section 4.2.

 

1.35         “Target Annual Goals” – see Section 4.2.

 

5

--------------------------------------------------------------------------------


 

1.36                           “Tax Gross-Up Payment” means an amount payable to
Executive such that after payment of Taxes on such amount there remains a
balance sufficient to pay the Taxes being reimbursed.

 

1.37                           “Taxes” means the incremental federal, state,
local and foreign income, employment, excise and other taxes payable by
Executive with respect to any applicable item of income.

 

1.38                           “Termination For Good Reason” means a Termination
of Employment by Executive for a Good Reason.

 

1.39                           “Termination of Employment” means a termination
by the Companies or Executive of Executive’s employment with the Companies and
their Affiliates.

 

1.40                           “Termination Without Cause” means a Termination
of Employment by the Companies for any reason other than Cause or Executive’s
death or Disability.

 

Article II.

 

DUTIES

 

2.1                                 Duties.  PFGI shall employ Executive during
the Employment Period as its President and Chief Executive Officer, and
Executive shall have the authority, duties, and responsibilities as are
commensurate and consistent with such position and title, and as provided in,
PFGI’s by-laws.  Executive shall also serve as President and Chief Executive
Officer of Life.  It is contemplated that the stockholders of PFGI and of Life,
respectively, will elect Executive to their respective Boards.  Executive shall
report solely to the Board of PFGI.  During the Employment Period, Executive
shall have broad discretion and authority to manage and direct the day-to-day
affairs and operations of the Companies in compliance with applicable law,
including the sole authority to direct the strategic direction of the Companies,
except to the extent required in connection with the exercise by the Board of
its corporate governance duties and responsibilities under PFGI’s by-laws and
other applicable law.  During the Employment Period, Executive shall follow the
directives of the Board and shall meet with the Board on a periodic basis
sufficient to enable the Board to fulfill its corporate governance
responsibilities.  All operating, staff, other executives, and divisions of the
Companies shall report solely to Executive, either directly or indirectly
through subordinates of Executive who report to Executive.  During the
Employment Period, Executive shall perform the duties assigned to him hereunder,
and, subject to Section 2.2, shall devote his full business time, attention and
effort, excluding any periods of disability, vacation, or sick leave to which
Executive is entitled, to the affairs of the Companies and shall use his best
efforts to promote the interests of the Companies.  The Executive acknowledges
that his business time is not limited to a fixed number of hours per week.

 

2.2                                 Other Activities.  Executive may serve on
corporate, civic or charitable boards or committees, deliver lectures, fulfill
speaking engagements or teach at educational institutions, and manage personal
investments; provided that such activities do not individually or in the
aggregate significantly interfere with the performance of Executive’s duties
under this Agreement.

 

Article III.

 

EMPLOYMENT PERIOD

 

3.1                                 Employment Period.  Subject to the
termination provisions hereinafter provided, the term of Executive’s employment
under this Agreement (the “Employment Period”) shall begin on the Agreement Date
and end on the Anniversary Date which is one year after such date to which the
Employment Period is extended pursuant to the following sentence unless
terminated sooner pursuant to Article VI.  At the expiration of the initial term
of this Agreement, as set forth in the immediately preceding sentence, or the
term of this Agreement as the same may

 

6

--------------------------------------------------------------------------------


 

previously have been extended in accordance with this sentence, the Employment
Period shall be automatically extended for a period of one additional year
unless PFGI or Executive delivers written notice to the other party not later
than ninety (90) days prior to the date on which the Agreement is scheduled to
expire that it or he is electing not to extend the Employment Period.

 

Notwithstanding anything to the contrary set forth in this Section 3.1, the
Employment Period shall automatically end on Executive’s 65th birthday unless
PFGI delivers written notice to Executive not less than ninety (90) days prior
to such date that it desires the Agreement not so expire in which case the
Employment Period shall continue as set forth above.

 

Article IV.

 

COMPENSATION

 

4.1                                 Salary.  Executive shall be paid in
accordance with normal payroll practices (but not less frequently than monthly)
an annual salary at a rate of $800,000 per year (“Base Salary”).  During the
Employment Period, the Base Salary may be reviewed periodically and may be
increased from time to time as shall be determined by the Board, in accordance
with normal Company administrative practices for Senior Management.  After any
such increase, the term “Base Salary” shall thereafter refer to the increased
amount.  Any increase in Base Salary shall not limit or reduce any other
obligation of the Company to Executive under this Agreement.  Base Salary shall
not be reduced at any time without the express written consent of Executive;
provided that the Board may, in its discretion and prior to the commencement of
the calendar year with respect to which the related services are to be
performed, restructure or alter the time of payment of Base Salary in order to
enhance the deductibility thereof, provided (i) there is no economic detriment
to the Executive and that the Board and Executive shall cooperate in good faith
in such restructuring or alteration and (ii) any delayed payment of such Base
Salary that is treated as deferred compensation under Section 409A of the Code
is  made upon the occurrence of a permissible distribution date or event under
such Section 409A.

 

4.2                                 Annual Bonus.

 

(a)                                  Executive shall be eligible to receive an
annual bonus (“Annual Bonus”) in accordance with the terms hereof for each
Fiscal Year that begins or ends during the Employment Period.  Executive shall
be eligible for an Annual Bonus based upon target performance goals (the “Target
Annual Goals”), which goals shall be determined by the Board on an annual basis
consistent  (unless the Board otherwise determines) with the requirements of
Section 162(m) of the Code to ensure full deductibility by the Company, in
accordance with normal Company administrative practices for Senior Management,
and which provides for a payment opportunity of 125% of Executive’s Base Salary
(“Target Annual Bonus”) upon achievement of the Target Annual Goals.  The
parties agree that the Annual Bonus shall be administered and shall be subject
to the same terms and conditions as are generally applicable to other members of
Senior Management in the applicable year.

 

(b)                                 The entire Annual Bonus that is payable to
Executive with respect to a Fiscal Year shall be paid in cash, or such other
medium as is generally applicable to members of Senior Management, as soon as
practicable after the appropriate Board has determined whether and the degree to
which Target Annual Goals have been achieved following the close of such Fiscal
Year, but in no event later than the March 15 following the end of such Fiscal
Year.  In any event, the entire Annual Bonus that is payable to Executive with
respect to a Fiscal Year shall be paid at the same time as the Annual Bonus is
paid to the other members of Senior Management, but in any event no later than
75 days after the end of the Fiscal Year.

 

4.3                                 Long-Term Incentive Plan Bonus and Other
Incentive Compensation.  Executive shall have the opportunity to participate in
the LTIP (if such plan exists) and any other incentive compensation plan or
program

 

7

--------------------------------------------------------------------------------


 

available to Senior Management.  Executive’s target award opportunity under the
LTIP will be a percentage of his Base Salary as determined by the Board, with
the value of such award opportunity to be determined in accordance with the
otherwise applicable compensation practices of the Companies.  The appropriate
Board may structure or establish  the time of payment of amounts under the LTIP
or other incentive compensation plan or program in order to enhance the
deductibility thereof, provided (i) there is no economic detriment to the
Executive and (ii) any delayed payment of any such award that is treated as
deferred compensation under Section 409A of the Code is made upon the occurrence
of a permissible distribution date or event under such Section 409A. The Board
and Executive shall cooperate in good faith in such structuring the payment of
such awards.

 

4.4                                 Savings and Retirement Plans.  Executive
shall be eligible to participate during the Employment Period in any Company’s
savings and retirement plans, practices, policies and programs, in accordance
with the terms thereof, if any, applicable from time to time to members of
Senior Management, including any supplemental executive retirement plan.

 

Article V.

 

OTHER BENEFITS

 

5.1                                 Welfare Benefits.  During the Employment
Period, Executive and his family shall be eligible to participate in, and shall
receive all benefits under, any Company’s welfare benefit plans, practices,
policies and programs provided or made generally available by the Company to
Senior Management (including medical, dental, vision, short and long term
disability, group-term life,  accidental death and dismemberment (AD&D)
insurance plans and programs), in accordance with their terms as in effect from
time to time.

 

5.2                                 Fringe Benefits.  During the Employment
Period, Executive shall be entitled to fringe benefits generally applicable to
Senior Management in accordance with their terms as in effect from time to time.

 

5.3                                 Vacation .  During the Employment Period,
Executive shall be entitled to paid time under the plans, practices, policies
and programs generally applicable to members of Senior Management in accordance
with their terms as in effect from time to time.

 

5.4                                 Expenses.  Executive shall be promptly
reimbursed for all actual and reasonable employment-related business expenses he
incurs during the Employment Period in accordance with any Company’s practices,
policies, and procedures generally applicable to members of Senior Management in
accordance with their terms as in effect from time to time, including the timely
submission of required receipts and accountings.  Any expenses to be reimbursed
to Executive pursuant to this Section 5.4 shall be paid to Executive not later
than the end of the calendar year following the calendar year in which such
expenses were incurred.

 

Article VI.

 

TERMINATION BENEFITS

 

6.1                                 Termination for Cause or Other than for Good
Reason, etc.

 

(a)                                  If PFGI terminates Executive’s employment
with the Companies for Cause or Executive terminates his employment other than
for Good Reason, death or Disability, the Executive shall be entitled to receive
immediately after the Date of Termination a lump sum amount equal to the sum of
Executive’s Accrued Base Salary and Accrued Annual Bonus, and Executive shall
not be entitled to receive any severance or other payment, other than
compensation and benefits which relate to or derive from Executive’s employment
with the Companies on or prior to the Date of Termination (including, without
limitation, any deferrals under the LTIP) and which are otherwise payable in
case of termination for Cause

 

8

--------------------------------------------------------------------------------


 

or other than for Good Reason, death or Disability, as applicable

 

(b)                                 Executive’s employment may be terminated for
Cause only if  (i) PFGI provides Executive (before the Date of Termination) with
written notice of the Board meeting referred to in clause (ii) of this
Section 6.1(b) at least twenty days prior to such meeting and specifies in
detail in writing the basis of a claim of Cause and provides Executive, with or
without counsel, at Executive’s election, an opportunity to be heard and present
arguments and evidence on Executive’s behalf at such meeting, (ii) the PFGI
Board, by affirmative vote of not less than 2/3 of the entire membership of the
PFGI Board (excluding the Executive’s vote from any such determination) decides
that the acts or omissions constitute Cause which Executive failed to cure after
being given an opportunity to cure if required by Section 1.11, and to the
effect that Executive’s employment should be terminated for Cause and (iii) PFGI
thereafter provides Executive a Notice of Termination which specifies in detail
the basis of such Termination of Employment for Cause.  Nothing in this
Section 6.1(b) shall preclude the Board, by majority vote, from suspending
Executive from his duties, with pay at any time.

 

6.2                                 Termination for Retirement, Death or
Disability.  If, before the end of the Employment Period, Executive’s employment
terminates due to his Retirement, death or Disability, Executive or his
Beneficiaries, as the case may be, shall be entitled to receive immediately
after the Date of Termination, a lump sum amount which is equal to the sum of
Executive’s Accrued Base Salary, Accrued Annual Bonus, and, subject to
compliance with Section 162(m) of the Code, Prorata Annual Bonus.  All of
Executive’s rights under any non-qualified retirement plan (including any
non-qualified defined contribution plan) shall become fully vested (to the
extent not previously vested) on the Date of Termination.  In calculating the
amount payable under any nonqualified defined benefit plan, Executive shall be
treated as though he had attained age 57 on the Date of Termination and shall be
credited under such plan with additional service in an amount equal to that he
would have completed had he continued to work until age 57.  Any accrued benefit
that is forfeited by Executive due to his death, Disability or Retirement under
a qualified plan which is supplemented by a nonqualified plan shall be paid from
the applicable supplemental non-qualified plan.

 

6.3                                 Termination Without Cause or for Good
Reason.  In the event of a Termination Without Cause or a Termination for Good
Reason (in either case occurring during the Employment Period), Executive shall
be entitled to receive the following:

 

(a)                                  promptly after the Date of Termination (but
in no event later than ten  business days after the Date of Termination) a lump
sum amount equal to the sum of Executive’s Accrued Base Salary, Accrued Annual
Bonus and, subject to compliance with Section 162(m) of the Code, Prorata Annual
Bonus;

 

(b)                                 six months after the Date of Termination a
lump sum amount equal to the product of (i) the sum of Base Salary plus Target
Annual Bonus for the Fiscal Year during which the Date of Termination occurs
(provided that no effect shall be given to any reduction in Target Annual Bonus
that would qualify as Good Reason if Executive were to terminate his employment
on account thereof), and multiplied by (ii) 2;

 

(c)                                  until the earlier of (i) the 18 month
anniversary of the Date of Termination or (ii) the date Executive becomes
eligible to participate in any plan, program or arrangement providing benefits
of a similar nature by reason of his employment or other provision of services,
the life insurance benefit specified in Section 5.1 to which Executive is
entitled as of Date of Termination, subject to the terms of applicable plans,
programs or policies; provided that the Executive shall pay the same amount for
such benefits as covered members of Senior Management who are actively employed
would pay;

 

(d)                                 if the Date of Termination occurs prior to
the Executive’s 57th birthday, (1) for the six-month period following the Date
of Termination, the Companies shall provide Executive and his eligible

 

9

--------------------------------------------------------------------------------


 

dependants the same medical benefits (on the same terms and conditions) as would
have applied had Executive continued to be an employee of the Companies for such
period, and (2) monthly after such six month period, for the remainder of the
life of Executive, benefits equivalent to those payable under the Principal
Welfare Benefit Plan for Employees calculated under the terms of such plan as if
the Date of Termination occurred after Executive’s 57th birthday, reduced by
amounts actually payable under such plan, provided that, if either Executive or
the Company reasonably believes it is likely that the  benefits under subclause
(2) cannot be provided on a tax-favored basis, the Company shall pay the cost of
the insurance premium for such benefits on the same monthly basis as such
benefits would have been provided;

 

(e)                                  if the Date of Termination occurs prior to
Executive’s 57th birthday, for purposes of calculating the retirement benefits
payable to Executive under the Supplemental Executive Retirement Plan for
Employees, Executive will be treated as though the Date of Termination occurred
after Executive’s 57th birthday;

 

(f)                                    key executive level outplacement
services, the provider of which shall be selected by Executive, up to a maximum
of $10,000; provided that in no event shall any amount be payable to Executive
in lieu of his receipt of such services.

 

Notwithstanding anything herein to the contrary, the benefits provided in
Section 6.3 shall be provided only upon Executive’s execution of a release and
waiver as described in Section 6.5.  For the avoidance of doubt, Executive’s
rights and entitlements with respect to any equity-based or other long-term
incentive compensation awards (including any LTIP Award) outstanding as of the
Date of Termination shall be determined in accordance with the terms of such
awards and the governing plan documents and shall not be enhanced or otherwise
modified by the terms of this Agreement.

 

6.4                                 Other Rights.  This Agreement shall not
prevent or limit Executive’s continuing or future participation in any benefit,
bonus, incentive or other plan, program or policy provided by the Company and
for which Executive may qualify, and shall not impair the Company’s rights to
amend or terminate any benefit, bonus, incentive or other plan program or
policy; provided however that no such amendment or termination shall treat
Executive less favorably than other Senior Management and Executive’s benefits,
bonus and incentives in the aggregate shall not be reduced.  Amounts which are
vested benefits or which Executive is otherwise entitled to receive under any
plan, program or policy and any other payment or benefit required by law at or
after the Date of Termination shall be payable in accordance with such plan,
program or policy or applicable law except as expressly modified by this
Agreement.

 

6.5                                 Waiver and Release.  Notwithstanding
anything herein to the contrary, upon any Termination of Employment (other than
due to death)

 

(a)                                  the Executive shall execute a release and
waiver in form mutually agreed by Executive and the Board of PFGI (which
agreement neither party shall unreasonably withhold) which releases, waives, and
forever discharges the Companies, their Affiliates, and their respective
subsidiaries, affiliates, employees, officers, shareholders, members, partners,
directors, agents, attorneys, predecessors, successors and assigns, from and
against any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages and obligations of every kind and nature in
law, equity, or otherwise, known and unknown suspected and unsuspected,
disclosed and undisclosed, including but not limited to any and all such claims
and demands directly or indirectly arising out of or in any way connected with
the Executive’s employment with and services as a director of the Companies and
their Affiliates; claims or demands related to compensation or other amounts
under any compensatory arrangement, stock, stock options, or any other ownership
interests in any of the Companies or any Affiliate, vacation pay, fringe
benefits, expense reimbursements, severance benefits, or any other form of
compensation or equity; claims pursuant to any federal, state, local law,
statute of cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended; the federal Americans with

 

10

--------------------------------------------------------------------------------


 

Disabilities Act of 1990; tort law, contract law; wrongful discharge,
discrimination; defamation; harassment; or emotional distress; provided that
Executive’s waiver and release shall not relieve the Companies from any of the
following obligations, to the extent they are to be performed after the date of
the release and waiver:  (i) payment of amounts due under Sections 6.1, 6.2 or
6.3, as applicable, (ii) any obligations under the second sentence of
Section 6.4, and (iii) payment of any gross-up amount due under Article VIII;
and provided further that (x) neither party shall release the other from his or
its obligations under Article IX of this agreement, to the extent such
obligations are to be performed after the Date of Termination, and (y) Executive
shall not be precluded from defending against Cause Claims (as defined in
Section 6.5(b)); and

 

(b)                                 the Company shall execute a release and
waiver in form mutually agreed by Executive and the Board of PFGI (which
agreement neither party shall unreasonably withhold) which releases, waives, and
forever discharges the Executive and his executors, administrators, successors
and assigns, from and against any and all claims, liabilities, demands, causes
of action, costs, expenses, attorneys’ fees, damages and obligations of every
kind and nature in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, including but not limited to any and all
such claims and demands directly or indirectly arising out of or in any way
connected with the Executive’s employment with and services as a director of the
Companies and their Affiliates, but excluding any such claims liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages or
obligations arising out of or in any way connected with events, acts or conduct
giving rise to or in any way connected with Executive’s Termination of
Employment for Cause (“Cause Claims”), provided, however, that (i) neither party
shall release the other from his or its obligations under Article IX of this
agreement, to the extent such obligations are to be preformed after the Date of
Termination, (ii) the Company shall not release Executive from his obligation
under Article VII and (iii) Executive shall not be precluded from defending
against Cause Claims.

 

(c)                                  Executive hereby agrees that the execution
of this Agreement is adequate consideration for the execution of such a release,
and hereby acknowledges that the Companies would not have executed this
Agreement had Executive not agreed to execute such a release.

 

Article VII.

 

RESTRICTIVE COVENTANTS

 

7.1                                
Non-Competition.                                                 Executive shall
not at any time during the period beginning on the Agreement Date and ending 18
months following the Date of Termination (whether or not during the Term),
regardless of the reasons for such termination, directly or indirectly, in any
capacity:

 

(a)                                  engage or participate in, become employed
by, serve as a director of, or render advisory or consulting or other services
in connection with, any Competitive Business; provided, however, that after the
Date of Termination this Section 7.1(a) shall not preclude Executive from being
an employee of, or consultant to, any business unit of a Competitive Business if
(i) such business unit does not qualify as a Competitive Business in its own
right and (ii) Executive does not have any direct or indirect involvement in, or
responsibility for, any operations of such Competitive Business that cause it to
qualify as a Competitive Business; or

 

(b)                                 make or retain any financial investment,
whether in the form of equity or debt, or own any interest, in any Competitive
Business; provided, however, that nothing in this subsection shall restrict
Executive from making an investment in any Competitive Business if such
investment (i) represents no more than 1% of the aggregate market value of the
outstanding capital stock or debt (as applicable) of such Competitive Business,
(ii) does not give Executive any right or ability, directly or indirectly, to
control or

 

11

--------------------------------------------------------------------------------


 

influence the policy decisions or management of such Competitive Business, and
(iii) does not create a conflict of interest between Executive’s duties under
this Agreement and his interest in such investment.

 

7.2                                 Non-Solicitation.  Executive shall not at
any time during the period beginning on the Agreement Date and ending 18 months
following the Date of Termination (whether or not during the Term), regardless
of the reasons for such termination, directly or indirectly:

 

(a)                                  other than in connection with the
good-faith performance of his duties as an officer of any of the Companies,
encourage any employee or agent of the Companies or any Affiliate to terminate
his relationship with any of the Companies or any Affiliate;

 

(b)                                 solicit the employment of or the engagement
as a consultant or advisor of, any employee or agent of any of the Companies or
any Affiliate (other than by the Company or an Affiliate), or cause or encourage
any Person to do any of the foregoing;

 

(c)                                  establish (or take preliminary steps to
establish) a business with, or encourage others to establish (or take
preliminary steps to establish) a business with, any employee or agent of the
Company or any Affiliate; or

 

(d)                                 interfere with the relationship of any of
the Companies with, or endeavor to entice away from any of the Companies, any
Person who or which at any time during the period commencing one year prior to
the Agreement Date was or is a material client or material supplier of, or
maintained a material business relationship with, any of the Companies or an
Affiliate.

 

7.3                                 Disparagement.  Executive acknowledges that
the Companies’ reputations are important and should not be impaired at any time
by Executive.  Executive agrees not to disparage the reputation of the
Companies.

 

7.4                                 Confidentiality.  The Executive acknowledges
that in the course of performing services for the Companies and Affiliates, he
may create, develop, learn of, receive or contribute non-public information,
ideas, processes, methods, designs, devices, inventions, data, models and other
information relating to the Companies and their Affiliates or their products,
services, businesses, operations, employees or customers, whether in tangible or
intangible form, and that the Companies or their Affiliates desire to protect
and keep secret and confidential, including trade secrets and information from
third parties that the Companies or their Affiliates are obligated to keep
confidential (“Confidential Information”).  Confidential Information shall not
include:  (i) information that is or becomes generally known through no fault of
Executive; (ii) information received from a third party outside of the Company
that was disclosed without a breach of any confidentiality obligation; or
(iii) information approved for release by written authorization of the Company. 
The Executive recognizes that all such Confidential Information is the sole and
exclusive property of the Companies and their Affiliates, and that disclosure of
Confidential Information would cause damage to the Companies and their
Affiliates.  Except (i) as required by the duties of his employment with any of
the Companies or any of their and/or its Affiliates; (ii)with the consent of
PFGI, or (iii) in connection with enforcing the Executive’s rights under this
Agreement or if compelled by a court or governmental agency(provided that this
subclause (iii) shall not apply unless Executive has provided PFGI with
reasonable prior written notice of any such proposed disclosure in connection
with any enforcement action or compelled testimony), the Executive agrees that
he will not willfully disseminate or otherwise disclose, directly or indirectly,
any Confidential Information obtained during his employment with any of the
Companies or their Affiliates, and will take all necessary precautions to
prevent disclosure, to any unauthorized individual or entity inside or outside
the Company, and will not use the Confidential Information or permit its use for
the benefit of Executive or any other person or entity other than the Companies
or the Affiliates.  These obligations shall continue during and after the
termination of Executive’s employment (whether or not during the Employment
Period).

 

7.5                                 Intellectual Property.  During the
Employment Period, Executive shall disclose immediately to the Company all
ideas, inventions and business plans that he makes, conceives, discovers or
develops alone or with

 

12

--------------------------------------------------------------------------------


 

others during the course of his employment with the Company, including any
inventions, modifications, discoveries, developments, improvements, computer
programs, processes, products or procedures (whether or not protectable upon
application by copyright, patent, trademark, trade secret or other proprietary
rights) (“Work Product”) that: (i) relate to the business of the Company or any
customer or supplier to the Company or any of the products or services being
developed, manufactured, sold or otherwise provided by the Company or that may
be used in relation therewith; or (ii) result from tasks assigned to Executive
by the Company; or (iii) result from the use of the premises or personal
property (whether tangible or intangible) owned, leased or contracted for by the
Company.  Executive agrees that any Work Product shall be the property of the
Company and, if subject to copyright, shall be considered a “work made for hire”
within the meaning of the Copyright Act of 1976, as amended (the “Act”).  If and
to the extent that any such Work Product is found as a matter of law not to be a
“work made for hire” within the meaning of the Act, Executive expressly assigns
to the Company all right, title and interest in and to the Work Product, and all
copies thereof, and the copyright, patent, trademark, trade secret and all their
proprietary rights in the Work Product, without further consideration, free from
any claim, lien for balance due or rights of retention thereto on the part of
Executive.

 

(a)                                  The Company hereby notifies Executive that
the preceding paragraph does not apply to any inventions for which no equipment,
supplies, facility, or trade secret information of the Company was used and
which was developed entirely on the Executive’s own time, unless:  (i) the
invention relates (a) to the Company’s business, or (b) to the Company’s actual
or demonstrably anticipated research or development, or (ii) the invention
results form any work performed by the Executive for the Company.

 

(b)                                 Executive agrees that upon disclosure of
Work Product to the Company, Executive will, during his employment and at any
time thereafter, at the request and cost of the Company, execute all such
documents and perform all such acts as the Company or its duly authorized agents
may reasonably require:  (i) to apply for, obtain and vest in the name of the
Company alone (unless the Company otherwise directs) letters patent, copyrights
or other analogous protection in any country throughout the world, and when so
obtained or vested to renew and restore the same; and (ii) to defend any
opposition proceedings in respect of such applications and any opposition
proceedings or petitions or applications for revocation of such letters patent,
copyright or other analogous protection.

 

(c)                                  In the event that the Company is unable,
after reasonable effort, to secure Executive’s signature on any letters patents,
copyright or other analogous protection relating to Work Product, whether
because of Executive’s physical or mental incapacity or for any other reason
whatsoever, Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as his agent and attorney-in-fact, to
act for and on his behalf to executive and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyright and other analogous
protection with the same legal force and effect as if personally executed by
Executive.

 

7.6                                 Reasonableness of Restrictive Covenants.

 

(a)                                  Executive acknowledges that the covenants
contained in Sections 7.1, 7.2, 7.3,  7.4 and 7.5 are reasonable in the scope of
the activities restricted, the geographic area covered by the restrictions, and
the duration of the restrictions, and that such covenants are reasonably
necessary to protect the Companies’ relationships with their employees, clients
and suppliers.  Executive further acknowledges such covenants are essential
elements of this Agreement and that, but for such covenants, the Companies would
not have entered into this Agreement.

 

(b)                                 The Companies and Executive have each
consulted with their respective legal counsel and have been advised concerning
the reasonableness and propriety of such covenants.  Executive acknowledges that
his observance of the covenants contained in Sections 7.1, 7.2, 7.3, 7.4 and 7.5
will not deprive him of the ability to earn a livelihood or to support his
dependents.

 

13

--------------------------------------------------------------------------------


 

7.7                                 Rights to Injunction; Survival of
Undertakings.

 

(a)                                  In recognition of the necessity of the
limited restrictions imposed by Sections 7.1, 7.2, 7.3, 7.4 and 7.5, the parties
agree that it would be impossible to measure solely in money the damages that
any of the Companies would suffer if Executive were to breach any of his
obligations under such Sections.  Executive acknowledges that any breach of any
provision of such Sections would irreparably injure the Companies.  Accordingly,
Executive agrees that any of the Companies shall be entitled, in addition to any
other remedies to which such Company may be entitled under this Agreement or
otherwise, to an injunction to be issued by a court of competent jurisdiction,
to restrain any actual breach, or threatened breach, of such provisions, and
Executive hereby waives any right to assert any defense that any of the
Companies has an adequate remedy at law for any such breach.

 

(b)                                 If a court determines that any of the
covenants included in this Article VII are unenforceable in whole or in part
because of such covenant’s duration or geographical or other scope, such court
may modify the duration or scope of such provision, as the case may be, so as to
cause such covenant as so modified to be enforceable.

 

(c)                                  All of the provisions of this Article VII
shall survive any Termination of Employment without regard to (i) the reasons
for such termination or (ii) the expiration of the Employment Period.

 

(d)                                 No Company shall have any further obligation
to pay or provide severance or benefits under Section 6.3 if a court determines
that the Executive has breached any covenant in this Article VII.

 

Article VIII.

 

CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

 

8.1                                 Tax Gross-Up Payment.  If at any time or
from time to time it shall be determined that any payment to Executive pursuant
to this Agreement or any other payment or benefit (“Potential Parachute
Payment”) hereunder or otherwise would be subject to the excise tax imposed by
Section 4999 of the Code or any similar tax payable under any United States
federal, state, local, foreign or other law (“Excise Tax”), then Executive shall
receive and PFGI shall pay or cause to be paid a Tax Gross-Up Payment with
respect to all such excise taxes and other Taxes; provided, however, that this
Article VIII shall be subject in its entirety to any Change of Control agreement
with Executive entered after the Agreement Date by the Company.  The Tax
Gross-Up Payment is intended to compensate Executive for all such excise taxes
and any federal, state, local, foreign or other income, employment, or excise
taxes or other taxes payable by Executive with respect to the Tax Gross-Up
Payment.  For purposes of this Agreement, a “Tax Gross-Up Payment” shall mean an
amount sufficient to enable the Executive to pay (a) any Excise Tax imposed on
the Executive by reason of receipt of the Potential Parachute Payments and
(b) all incremental federal, state, local and foreign income, employment, excise
and other taxes payable by Executive by reason of receipt of the Tax Gross-Up
payment.  Any Tax Gross-Up Payment to be made hereunder shall be paid on, or
promptly following, the date that the Excise Tax related to such Tax Gross-Up
Payment is due, but in no event later than the end of the calendar year
following the calendar year in which such Excise Tax is incurred.

 

8.2                                 Limitations on Gross-Up Payments.

 

(a)                                  Notwithstanding any other provision of this
Article VIII, if the aggregate After-Tax Amount (as defined below) of the
Potential Parachute Payments and Tax Gross-Up Payment that, but for this
Section 8.2, would be payable to Executive, does not exceed 110% of After-Tax
Floor Amount (as defined below), then no Tax Gross-Up Payment shall be made to
Executive and the aggregate amount of Potential Parachute Payments payable to
Executive shall be reduced (but not below the Floor Amount) to the largest
amount which would both (i) not cause any Excise Tax to be payable by Executive
and (ii) not cause any Potential Parachute Payments to be come nondeductible by
the Company by reason of Section 280G of the Code (or any

 

14

--------------------------------------------------------------------------------


 

successor provision).  For purposes of the preceding sentence, Executive shall
be deemed to be subject to the highest effective after-tax marginal rate of
Taxes.

 

(b)                                 For purposes of this Agreement:

 

(i)                                     “After-Tax Amount” means the portion of
a specified amount that would remain after payment of all Taxes paid or payable
by Executive in respect of such specified amount; and

 

(ii)                                  “Floor Amount” means the greatest pre-tax
amount of Potential Parachute Payments that could be paid to Executive without
causing Executive to become liable for any Excise Taxes in connection therewith;
and

 

(iii)                               “After-Tax Floor Amount” means the After-Tax
Amount of the Floor Amount.

 

Article IX.

 

MISCELLANEOUS

 

9.1                                 Approvals.  The Companies represent and
warrant to Executive they have taken all corporate action necessary to authorize
this Agreement.

 

9.2                                 No Mitigation.  In no event shall Executive
be obligated to seek other employment or take any other action to mitigate the
amounts payable to Executive under any of the provisions of this Agreement, nor
shall the amount of any payment hereunder be reduced by any compensation earned
as a result of Executive’s employment by another employer, except that any
continued welfare benefits provided for by Section 6.3(d) shall not duplicate
any benefits that are provided to Executive and his family by such other
employer and shall be secondary to any coverage provided by such other employer.

 

The Companies’ obligation to make the payments provided for in this Agreement
and otherwise perform the obligations hereunder shall not (unless Executive is
terminated for Cause) be affected by any circumstances, including set-off,
counterclaim, recoupment, defense or other claim, right or action, which the
Companies may have against Executive.

 

9.3                                 Enforcement.

 

(a)                                  If Executive incurs legal, accounting,
expert witness or other fees, costs or expenses (including arbitration fees,
costs or expenses) in an effort to secure, preserve, establish entitlement to,
or obtain compensation or benefits under this Agreement, the Company shall
promptly reimburse Executive for such fees, costs and expenses whether or not
Executive is successful; provided, however, that no reimbursement shall be made
of such expenses if Executive does not prevail (after exhaustion of all
available judicial remedies) on at least one material issue or Executive’s
assertion of rights was in bad faith and Executive does not prevail (after
exhaustion of all available judicial remedies).

 

(b)                                 If the Companies fail to pay any amount
provided under any provision of this Agreement when due, the Executive shall be
entitled to interest, compounded monthly, on such amount at a rate equal to the
lesser of (i) (A) the highest rate of interest charged by the relevant Company’s
principal lender on its revolving credit agreements, or (B) in the absence of
such a lender, the prime commercial lending rate announced The Wall Street
Journal in effect from time to time during the period of such nonpayment, or
(ii) the highest legally-permissible interest rate allowed to be charged under
applicable law.

 

9.4                                 Indemnification and Insurance.  The
Executive shall be indemnified and held harmless by the Companies to the
greatest extent permitted under applicable Iowa law as the same now exists or
may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits a Company to

 

15

--------------------------------------------------------------------------------


 

provide broader indemnification that was permitted prior to such amendment) and
the Companies’ respective by-laws as such exist on the Agreement Date if the
Executive was, is, or is threatened to be, made a party to any pending,
completed or threatened action, suit, arbitration, alternate dispute resolution
mechanism, investigation, administrative hearing or any other proceeding whether
civil, criminal, administrative or investigative, and whether formal or
informal, by reason of the fact that the Executive is or was, or had agreed to
become, a director, officer, employee, agent, or fiduciary of a Company or any
other entity which the Executive is or was serving at the request of a Company
(“Proceeding”), against all expenses (including all reasonable attorneys’ fees)
and all claims, damages, liabilities and losses incurred or suffered by the
Executive or to which the Executive may become subject for any reason.  A
Proceeding shall not include any proceeding to the extent it concerns or relates
to a matter described in Section 9.3(a).  Upon receipt from Executive of (i) a
written request for an advancement of expenses, which Executive reasonably
believes will be subject to indemnification hereunder and (ii) a written
undertaking by Executive to repay any such amounts if it shall ultimately be
determined that Executive is not entitled to indemnification under this
Agreement or otherwise, the Companies shall advance such expenses to Executive
or pay such expenses for Executive, all in advance of the final disposition of
any such matter.  During Executive’s employment and thereafter, Companies shall
provide Executive with coverage under a director’s and officer’s liability
insurance policy in amounts no less than, and on terms no less favorable than,
those provide to senior executive officers and directors of the Companies on the
Agreement Date and in amounts no less than, and on terms no less favorable than
those, as provided to senior executive officers and directors of the Companies
from time to time.

 

9.5                                 Cooperation With Regard to Litigation.  The
Executive agrees to cooperate with the Companies during his employment with any
of the Companies (whether or not during the Employment Period) and thereafter
(including following Executive’s termination of employment for any reason,
whether or not pursuant to this Agreement) by making himself reasonably
available to testify on behalf of the Companies or their Affiliates, in any
action, suit or proceeding, whether civil, criminal, administrative, or
investigative and to assist each Company or any of its Affiliates in any such
action, suit, or proceeding by providing information and meeting and consulting
with the Board of such Company or Affiliate or counsel or representatives or
counsel to the Company or its Affiliates, as reasonably requested by the Board
or such counsel.  The Executive shall be entitled to reimbursement for any
expenses (including legal fees) reasonably incurred by the Executive in
connection with his compliance with the foregoing covenant; provided, however,
that during the Employment Period the Executive shall not be reimbursed for his
time spent in connection with his compliance with the foregoing covenant.  The
Companies agree to pay Executive a per diem of $3,500 per day for each day of
service (including travel days) performed by Executive in accordance with this
Section after Executive is no longer employed by the Companies.

 

9.6                                 Beneficiary.  If Executive dies prior to
receiving all of the amounts payable to him in accordance with the terms and
conditions of this Agreement, such amounts shall be paid to the beneficiary
(“Beneficiary”) designated by Executive in writing to the Company during his
lifetime, or if no such Beneficiary is designated, to Executive’s estate.  Such
payments shall be made in a lump sum to the extent so payable and, to the extent
not payable in a lump sum, in accordance with the terms of this Agreement.  Such
payments shall not be less than the amount payable to Executive as if Executive
had lived to the date of payment and were the payee.  Executive, without the
consent of any prior Beneficiary, may change his designation of Beneficiary or
Beneficiaries at any time or from time to time by submitting to the Company a
new designation in writing.

 

9.7                                 Assignment; Successors.  This Agreement is
personal to Executive and he may not assign his duties or obligations under it. 
No Company may assign its respective rights and obligations under this Agreement
without the prior written consent of Executive, except to a successor to the
Company’s business, which expressly assumes the Company’s obligations hereunder
in writing.  This Agreement shall be binding upon and inure to the benefit of
Executive, his estate and Beneficiaries, the Companies and their successors and
permitted assigns.  Each Company shall require any successor to all or
substantially all of the business and/or assets of such Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as such Company would be required to perform if no
such succession had taken place.

 

16

--------------------------------------------------------------------------------


 

9.8                                 Non-alienation.  Except as is otherwise
expressly provided herein, benefits payable under this Agreement shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, prior to actually being received by Executive, and any
such attempt to dispose of any right to benefits payable hereunder shall be
void.

 

9.9                                 Severability.  If all or any part of this
Agreement is declared to be unlawful or invalid, such unlawfulness or invalidity
shall not serve to invalidate any portion of this Agreement not declared to be
unlawful or invalid.  Any provision so declared to be unlawful or invalid shall,
if possible, be construed in a manner which will give effect to the terms of
such provision to the fullest extent possible while remaining lawful and valid.

 

9.10                           Amendment; Waiver.  This Agreement shall not be
amended or modified except by written instrument executed by PFGI and
Executive.  A waiver of any term, covenant or condition contained in this
Agreement shall not be deemed a waiver of any other term, covenant or condition,
and any waiver of any default in any such term, covenant or condition shall not
be deemed a waiver of any later default thereof or of any other term, covenant
or condition.

 

9.11                           Arbitration.  Any dispute, controversy or claim
arising out of or in connection with or relating to this Agreement or any breach
or alleged breach thereof shall be submitted to and settled by binding
arbitration in Des Moines, Iowa, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (or at any other place or under
any other form of arbitration mutually acceptable to the parties so involved). 
Any dispute, controversy or claim submitted for resolution shall be submitted to
three (3) arbitrators, each of whom is a nationally recognized executive
compensation specialist.  The Company involved in the dispute, controversy or
claim, or PFGI if more than one Company is so involved, shall select one
arbitrator, the Executive shall select one arbitrator and the third arbitrator
shall be selected by the first two arbitrators.  The arbitrators shall be
required to render their award in a written statement setting forth their
findings of fact and the bases for their conclusions.  Any award rendered shall
be final and conclusive upon the parties and a judgment thereon may be entered
in the highest court of a forum, state or federal, having jurisdiction.  The
expenses of the arbitration shall be borne according to Section 9.3, except that
in the discretion of the arbitrators any award may include the fees and costs of
a party’s attorneys if the arbitrator expressly determines that the party
against whom such award is entered has caused the dispute, controversy or claim
to be submitted to arbitration in bad faith or as a dilatory tactic.  No
arbitration shall be commenced after the date when institution of legal or
equitable proceedings based upon such subject matter would be barred by the
applicable statute of limitations.  Notwithstanding anything to the contrary
contained in this Section 9.11 or elsewhere in this Agreement, either party may
bring an action in the Iowa District Court for Polk County, or the United State
District Court for the Southern District of Iowa, if jurisdiction there lies, in
order to maintain the status quo ante of the parties.  The “status quo ante” is
defined as the last peaceable, uncontested status between the parties.  However,
neither the party bringing the action nor the party defending the action thereby
waives its right to arbitration of any dispute, controversy or claim arising out
of or in connection or relating to this Agreement.  Notwithstanding anything to
the contrary contained in this Section 9.11 or elsewhere in this Agreement,
either party may seek relief in the form of specific performance, injunctive or
other equitable relief in order to enforce the decision of the arbitrator.  The
parties agree that in any arbitration commenced pursuant to this Agreement, the
parties shall be entitled to such discovery (including depositions, requests for
the production of documents and interrogatories) as would be available in a
federal district court pursuant to Rules 26 through 37 of the Federal Rules of
Civil Procedure.  In the event that either party fails to comply with its
discovery obligations hereunder, the arbitrator(s) shall have full power and
authority to compel disclosure or impose sanctions to the full extent of
Rule 37, Fed. R. Civ. P.

 

9.12                           Notices.  All notices hereunder shall be in
writing and delivered by hand, by nationally-recognized delivery service that
guarantees overnight delivery, or by first-class, registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

17

--------------------------------------------------------------------------------


 

If to a Company, to:

Principal Financial Group, Inc.

 

711 High Street

 

Des Moines, Iowa 50392

 

Attention: Karen E. Shaff

 

Executive Vice President and General Counsel

 

Facsimile No.: (515) 235-9852

 

 

If to Executive, to:

at his most recent home address or facsimile

 

number on file with the Company.

 

Either party may from time to time designate a new address by notice given in
accordance with this Section.  Notice shall be effective when actually received
by the addressee.

 

9.13                           Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original, but all
of which together will constitute one and the same instrument.

 

9.14                           Captions.  The captions of this Agreement are not
a part of the provisions hereof and shall have no force or effect.

 

9.15                           Entire Agreement.  This Agreement forms the
entire agreement between the parties hereto with respect to the subject matter
contained in the Agreement and shall supersede all prior agreements, promises
and representations regarding employment, compensation, severance or other
payments contingent upon termination of employment, whether in writing or
otherwise.

 

9.16                           Applicable Law.  This Agreement shall be
interpreted and construed in accordance with the laws of the State of Iowa,
without regard to its choice of law principles.

 

9.17                           Survival of Executive’s Rights.  All of
Executive’s rights hereunder, including his rights to compensation and benefits,
and his obligations under Article VIII hereof, shall survive the termination of
Executive’s employment or the termination of this Agreement.

 

9.18                           Joint and Several Liability.  The obligations of
the Companies to Executive under this Agreement shall be joint and several.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Larry D. Zimpleman

 

 

 

Larry D. Zimpleman

 

 

 

 

 

 

 

 

 

 

 

PRINCIPAL FINANCIAL GROUP, INC.

 

 

 

 

 

 

By:

/s/ William T. Kerr

 

 

Its:

Chairman, Human Resources Committee of the Board of
Directors

 

 

 

 

 

 

 

 

 

 

 

PRINCIPAL LIFE INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ William T. Kerr

 

 

Its:

Chairman, Human Resources Committee of the Board of
Directors

 

 

 

 

 

PRINCIPAL FINANCIAL SERVICES, INC.

 

 

 

 

 

 

By:

/s/ William T. Kerr

 

 

Its:

Chairman, Human Resources Committee of the Board of
Directors

 

19

--------------------------------------------------------------------------------